NOTE: This order is nonprecedential
United States Court of AppeaIs
for the Federal Circuit
FORD MOTOR COMPANY,
Plaintiff-Appellant, '
V.
UNITED STATES,
Defendant-Appellee.
2011-1224 -
Appea1 from the United States Court of Internationa1
Trade in case no. 06-CV-0217, Judge Leo M. Gordon.
ON MOTION
ORDER
Ford Motor Company moves for leave to file a substi-
tute motion for an extension of time to inform the court
that the United States does not oppose the extension.
Ford’s motion for an extension of time was granted on
1\/lay 24, 2011.
Acc01'ding1y,

FoRD Mo'roR co v. us
IT is ORDERED THAT:
The motion is moot.
JUN 02 2011
Date
ccc Bruce J. Casino, Esq.
Tara K. Hogan, Esq.
s21
2
FOR THE CoUR'1‘
/s/ J an H0rba1§;
J an Horba1y
C1erk
FlLED
s.s. count oF APPEALs F0n
ms FEnEnA1_ orRcun'
JUN 02 2011
.lAN HORBALY
CLEH(